            Case 2:21-cv-00141-cr Document 9 Filed 07/20/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                                                  for the
                                           District of Vermont


Christopher Helali
              v.                               Case No.      2:21-cv-141

Zipporah Legarde; Peter Soeller



                                      ENTRY OF DEFAULT


The Plaintiff having filed an Application for Entry of Default as to Defendant(s):

       Peter Soeller

It appearing that said Defendant(s) has failed to plead, file a verified answer, or otherwise
defend, DEFAULT of Defendant(s):

       Peter Soeller

is hereby entered pursuant to Rule 55(a), F.R.Civ.P.

Dated at Burlington, in the District of Vermont, this 20th day of July, 2021.


                                                                 JEFFREY S. EATON
                                                                 Clerk of Court

                                                                 BY: /s/ Kristin   Pratico
                                                                 Deputy Clerk
            Case 2:21-cv-00141-cr Document 9 Filed 07/20/21 Page 2 of 2




                                  CERTIFICATE OF SERVICE

    I, Jeffrey S. Eaton, hereby certify that on July 20, 2021 the foregoing Entry of Default was
electronically filed using the CM/ECF system, which will send notification of such filing to the
following:

Daniel A. Seff, Esq.: dseff@mskvt.com, daniel.seff@gmail.com, dseff@yahoo.com,
ochandler@mskvt.com

Samantha V. Lednicky, Esq.: sam@catamountlaw.com, jen@catamountlaw.com


   I also certify that on July 20, 2021, I have mailed by United States Postal Service, the
document to the following non-registered participants:

   Peter Soeller
   322 Ridgewood Drive
   Mystic, CT 06355



                                                             JEFFREY S. EATON
                                                             Clerk of Court

                                                             BY: Kristin     Pratico
                                                             Deputy Clerk
